180 S.W.3d 46 (2005)
Brenda MILLER, Respondent,
v.
Dennis MILLER, Appellant.
No. ED 85960.
Missouri Court of Appeals, Eastern District, Division Four.
December 20, 2005.
*47 Colby Smith-Hynes, Festus, MO, for appellant.
Mary J. Lake, Hillsboro, MO, for respondent.
Before NANNETTE A. BAKER, P.J., ROBERT G. DOWD, JR., J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Dennis Miller ("Husband") appeals from a judgment of dissolution of marriage specifically relating to the division of property. First, he claims that the trial court erred in denying his motion for rehearing or in the alternative new trial by not properly designating property as marital and separate before dividing the property. In his second point relied on, Husband argues that the trial court erred in valuing his two life insurance policies consistent with the finding of the family court and not with Husband's testimony at trial. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).